OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P O BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                  tesposfc
                                                                       %
            STATE ©F TEXAS          /•r   \a%*-
                                                                         =5S» HTNEY BOWES

            PENALTY FOR
                                                            02 1R            T ^^„^«,
                                                            0006557458       MAR 19 2015    .//
3/18/2015                                                   MAILED FROM ZlfA7«Dr            ''
DUDLEY, ANTONIO                 life Cjt. NcA53j4058*
The^Cou'rt^as dismissed your application forwnfof habeas corpus without written
order for   non-compliance with^cTexasc-Rule's of Appellate          Procedure 73.1.
Specifically, the application is not on" the- prescribed form per art. 11.07. No form
has been used.
                                                                       Abel Acosta, Gje       //:

                               ANTONIO DUDLEY 5b7%0
                               EAST TEXAS MULTI-USE FACILITY W
                              900 INDUSTRIAL DRIVE
                              HENDERSON, TX 75652